Citation Nr: 1533832	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-33 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to service connection for right knee anterior cruciate ligament (ACL) reconstruction repair (right knee disability) to include as secondary to service-connected left knee disability.

3.  Entitlement to service connection for asthma to include as due to exposure to uranium rounds and also to be considered under the laws and regulations pertaining to compensation for certain disabilities occurring in Persian Gulf veterans. 

4.  Entitlement to a rating in excess of 20 percent for left knee disability status post arthroscopic ACL repair with patellar tendonitis and residual scarring (left knee disability).

5.  Entitlement to an initial compensable rating for a scar of the left foot status post bunionectomy. 

6.  Entitlement to an initial compensable rating for a scar of the right foot status post bunionectomy.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

(The matter of entitlement to waiver of recovery of an overpayment in VA disability compensation benefits of $4,657.84, to include validity of the debt, is addressed in a separately issued Board decision.) 

   
REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 2000 and from February 2001 to May 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2007, November 2009, June 2010, August 2013, and June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The November 2007 rating decision denied a rating in excess of 30 percent for migraine headaches.

The November 2009 rating decision denied service connection for right knee disability.

The June 2010 rating decision denied a rating in excess of 20 percent for left knee disability.

In December 2011 the Board remanded the matter of entitlement to a rating in excess of 30 percent for migraine headaches for further development and adjudication and remanded the issue of entitlement to service connection for right knee disability for issuance of a Statement of the Case.

The August 2013 rating decision denied service connection for asthma as secondary to uranium rounds.  After receipt of evidence and argument at the Veteran's February 2015 Board hearing testimony the undersigned determined that the laws and regulations pertaining to compensation for certain disabilities occurring in Persian Gulf veterans are to be considered in development and adjudication of this issue.  See 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2014). 

The June 2014 rating decision granted service connection for scars of the left and right feet, status post bunionectomy, and assigned an initial noncompensable rating, effective from January 8, 2010.

The Veteran provided testimony in February 2015 before the undersigned.  A transcript of the hearing is associated with the claims file.

The TDIU claim is raised by the record and is part and parcel of the Veteran's increased ratings claims.  At a VA examination in November 2012 the Veteran indicated he was fired from his job due to taking sick leave for migraine headaches, and at his February 2015 Board hearing the Veteran's representative averred that the Veteran was in receipt of Social Security Administration (SSA) disability benefits in substantial part based on service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this Veteran's case should take into consideration the existence of these electronic records.

Additional evidence has been received since the Veteran's February 2015 Board hearing.  The evidence has been reviewed by the Board and will be considered on remand of the claims remaining on appeal.  With respect to the claims decided by the Board today, the Board notes that in correspondence dated in July 2015 the Veteran's representative wrote that the Veteran waived Regional Office consideration of any and all evidence submitted in support of the claim after the issuance of the Statement of the Case or Supplemental Statement of the Case in this appeal, up to the date of the decision of the Board.  See 38 C.F.R. § 20.1304(c).

In this decision the Board grants a 10 percent rating for a post-bunionectomy scar of the left foot and a post-bunionectomy scar of the right foot.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has an intermittently painful superficial scar of the left foot, status post bunionectomy, and an intermittently painful superficial scar of the right foot, status post bunionectomy.  The scars are stable, linear, non-disfiguring, 8 cm in length, non-keloid, and superficial.
CONCLUSION OF LAW

The criteria for an initial 10 percent rating for two painful scars, one of the left foot and one of the right foot, status post bunionectomies, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran was provided VCAA notice as to what was required for substantiation of his claim for service connection for disability of the feet in April 2010.  He was also provided notice of his and VA's roles in obtaining evidence and the manner in which effective dates and initial ratings are assigned.  With the grant of service connection for scars of the feet in June 2014 his claim was not only substantiated, it was proven, so that the purpose of VCAA notice had been fulfilled, and no further VCAA notice was required in this matter.  No further VCAA notice was required by reason of his notice of disagreement with the initial rating assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).  It is noted that the April 2010 letter also included information about substantiating a claim for an increased rating.  

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records and identified post-service treatment records.  During the appeal period, VA provided the Veteran with a relevant examination in May 2014.  The examiner reviewed the relevant history and described the disability in detail.  Therefore, the examination is adequate and allows the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).    

The record reflects that at the February 2015 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his attorney have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Given the above, no further action related to the duties to notify and assist is required in this case.  

Merits of the Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, one or two scars that are unstable or painful are rated as 10 percent disabling.  Higher ratings are available for a higher number of unstable or painful scars, or scars that are both unstable and painful, or scars that are deep and nonlinear, or scars that are disfiguring or are deep rather than superficial, or scars that are productive of disabling effects not addressed in rating codes 7800-7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.   

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

At his February 2015 Board hearing, the Veteran asserted that his bunionectomy scar on each foot was painful, and caused him pain when wearing shoes, with some shoes causing more scar pain than others.  He indicated that the scars were not painful at all times, but were painful when he touched them in certain ways, when something rubs against it, or when he wore shoes.  He testified that the scars have been painful since the surgeries he had during active service.  He testified that the pain was surface pain, not a deep pain that comes from inside the foot.  The Veteran's representative argued that this was sufficient to warrant a 10 percent rating for the scars.

At a May 2014 VA examination, it was noted that the Veteran had surgery on both of his feet for bunions while in service.  The examiner indicated that the Veteran had right and left great toe scars, of length 8 cm and linear, on his each of the great toes.  The examiner indicated that the scars were not painful and were not unstable.  The examiner indicated that the scars were not disfiguring and non-keloid.  With respect to those aspects of the examination that are susceptible to medical observation, i.e., whether the scars or unstable or disfiguring, and the fact that the scars are superficial, linear, non-keloid, and of length 8 cm, the Board finds the examiner's observations and determinations to be competent medical evidence of a very high probative value.  Moreover, as to these determinations, the facts are not in dispute.
 
With respect to whether the scars are painful, however, the undersigned found the Veteran's testimony that the Veteran has experienced pain and tenderness of his great toe scars from active service forward to be credible.  Although the May 2014 VA examination report indicates that the scars were not painful, there is no indication that the Veteran was interviewed as to whether the scars were painful or as to how it was ascertained that the scars were not painful.  Nor did the examiner indicate whether the scars were painful to touch or if the inevitability of wearing shoes and socks that subjected the scars to pressure and friction would render the scars painful.  In this regard, therefore, the Board finds the competent and credible hearing testimony of the Veteran that the scars are painful to certain types of touch or upon being rubbed or with some shoes, to be at least as probative as the conclusory and unexplained findings of the VA examiner that the scars were not painful.  The Board notes that the Veteran did not appear to exaggerate his testimony, in that he asserted that the scars were not always painful, but only to certain types of touching or rubbing, that the pain was only on the surface and not a deep pain, and that the pain was more significant with certain types of shoes, a fact that he could compensate for by avoiding those types of shoes.  In this regard, the Board finds the testimony of the Veteran to be at least as probative as the VA examination report.  The benefit of the doubt is therefore resolved in favor of the Veteran on the matter of whether the scars are painful.

In light of the foregoing, the Board finds that the Veteran has a superficial, painful, non-disfiguring scar of the left foot and a superficial, non-disfiguring painful scar of the right foot.  The rating code provides that one or two painful scars are to be rated 10 percent disabling.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  No additional disabling effects were noted at the VA examination or at the Board hearing and to the extent excessive pain resulted from certain types of shoes the Veteran had learned to avoid wearing those types of shoes.  Thus a rating in excess of 10 percent is not warranted.  The Board further notes that 10 percent is the maximum schedular rating available for two painful scars and is the benefit sought on appeal, as expressed by the Veteran and his attorney at the February 2015 Board hearing.  

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected bunionectomy scars.  The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the rating criteria directly address the nature of the Veteran's scars-they are intermittently painful, they are not disfiguring, they are stable, they do not result in impairment not considered in diagnostic Codes 7800-7804 and they are 8 cm and linear so as not to cover any substantial portion of the body for purposes of the rating code.  See 38 C.F.R. § 4.118.  There is no indication that the scars in connection with any other service-connected disability(ies) present an exceptional or unusual disability picture.  As result, referral for an extraschedular rating is not required.

In light of the foregoing, after application of the benefit of the doubt rule, an initial rating of 10 percent for a scar of the left foot, status post bunionectomy, and a scar of the right foot, status post bunionectomy, is warranted.


ORDER

Entitlement to an initial rating of 10 percent for a scar of the left foot, status post bunionectomy, and a scar of the right foot, status post bunionectomy, is granted.


REMAND

At his Board hearing the Veteran described right knee symptoms soon after his in-service left knee surgery, prior to experiencing a tear in his right knee while playing flag football in 2009.  Thus, there is a question as to whether the right knee disability began during active service or whether the Veteran had arthritis of the right knee within one year of discharge from service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Further, the Board notes that the May 2012 VA examiner did not address whether the service-connected left knee disability may have aggravated the right knee disability.  See 38 C.F.R. § 3.310.  As a result, a new VA examination and opinion as to this matter is required.  See 38 U.S.C.A. § 5103A(d).

At his February 2015 Board hearing the Veteran described worsening of his left knee since the time of his May 2014 VA examination disability at his February 2015 Board hearing.  Accordingly, a new VA examination is required.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.  The Veteran seeks separate ratings based on limitation of motion and instability of the left knee.  

The Veteran meets the criteria for designation as a Persian Gulf veteran.  Evidence of record indicates that he experiences respiratory signs and symptoms but that there is no current diagnosis for the condition.  Thus, as pointed out by the Veteran's representative at the February 2015 Board hearing, the laws and regulations pertaining to development and adjudication of claims for compensation for certain disabilities occurring in Persian Gulf veterans are for application.  Remand for development and adjudication under these provisions is warranted.  See 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

As noted, a TDIU claim is raised by the record and is part and parcel of the Veteran's increased ratings claims.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  A remand of the claim is therefore required.  Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims warranted for reasons of judicial economy even in absence of administrative error).  

With respect to his claim for a TDIU, the Veteran indicated at his Board hearing that his last job was with Tiger Direct 2010 and lasted three months.  He said he was fired because he had disabilities so he was a liability to the company.  He indicated he missed four or five days of the three months due to migraines.  He testified that service-connected migraines and PTSD affect his ability to work.  The Veteran's TDIU application, received in February 2015, also makes reference to the Veteran's employment with Tiger Direct.  The pertinent employment records of Tiger Direct should be sought for association with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

At his February 2015 Board hearing, the Veteran described worsening migraine headaches.  He indicated that during 2014 he went to emergency rooms for headaches at Homestead hospital, Baptists hospital, and Kendall hospital.  He described stumbling and being off-balance with migraines.  He said he had an upcoming appointment with a neurologist for these symptoms.  The AOJ should seek to obtain the relevant records of treatment and the Veteran should be afforded a new VA exanimation.  See 38 U.S.C.A. § 5103A(a)-(d).

At the Veteran's February 2015 Board hearing the Veteran indicated that he was in receipt of SSA benefits and his attorney averred that these would be relevant to the Veteran's service-connected disabilities and his claim for a TDIU.  Under the circumstances VA's duty to assist includes obtaining the relevant SSA records.  See 38 U.S.C.A. § 5103A(a)-(c); Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010)

On remand, the AOJ should seek to obtain any additional relevant records of medical treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated his respiratory, left knee, right knee, headache, skin, foot, respiratory, psychiatric, or other disability potentially relevant to this appeal, including the claim for a TDIU, but that may not have been received into the Veteran's VA claims file.
 
After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include those of private emergency room treatment for headaches at Homestead Hospital, Baptist Hospital, and/or Kendall Hospital, to include in the year 2014, as discussed at the Veteran's February 2015 Board hearing.

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

2.  The AOJ should contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

3.  The AOJ should seek to obtain relevant records of the Veteran's employment at Tiger Direct for approximately three months in approximately 2010.

4.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA neurological examination with an appropriate clinician.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

At his February 2015 Board hearing, the Veteran described debilitating episodes of headaches.  He asserted that he takes medications, and if that does not work, he goes to an emergency room for pain medications.  He asserted the higher level of severity migraines occurs two times per month.  He indicated that they caused him to miss work and last for days.  He asserted that for lighter headaches he takes lighter medications and is okay.  He described having about four to five lesser migraines per month.  He indicated that he went more than five times to the hospital for migraines in 2014.  He indicated that during 2014 he went to emergency rooms for headaches at Homestead hospital, Baptists hospital, and Kendall hospital.  He described stumbling and being off-balance with migraines.  

The examiner should provide an opinion as to whether the Veteran experiences migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, and if so, at what point in time the Veteran's headaches began to be of such severity.  

The examiner should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  

5.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination with an appropriate clinician.  

The AOJ should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.

Left Knee

The Veteran also indicated at his February 2015 Board hearing that he had experienced increased pain, swelling, and instability, and required different knee braces, since the time of his May 2014 VA examination of the left knee.  He said he experiences buckling of the knee also.  He said the type of knee braces he wears has changed and that he wears them all of the time.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this, with a fully reasoned explanation.

The examiner should perform full range of motion studies of the left knee and comment on the functional limitations of the service-connected left knee caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent feasible, any additional functional limitation should be expressed as limitation of motion of the left knee in degrees.  

The examiner should describe the nature and effects of the scar of the left knee and indicate whether the surgical scar of the left knee is unstable or painful. 

The examiner should describe the nature and severity of any instability of the left knee.

Right Knee

With respect to the right knee, the examiner should note that at his February 2015 Board hearing the Veteran indicated he has had symptoms of right knee disability in active service, since one or two years after his 2002 left knee surgery.

He indicated he had been told by a treating physician that his right knee would deteriorate as a result of his service-connected left knee disability.

He indicated he had these right knee symptoms years before injuring his right knee while playing flag football in 2009.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's right knee disability began during active service or is related to any incident of service.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran experienced arthritis of the right knee within one year after discharge from active service in May 2006.

The examiner should provide an opinion as to whether the Veteran's right knee disability is caused by or is proximately due to his service-connected left knee disability. 

The examiner should provide an opinion as to whether the Veteran's right knee disability is aggravated (chronically worsened) by his service-connected left knee disability. 

The examiner should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  

6.  The Veteran should be provided an examination with an appropriate clinician, in compliance with all current protocols for VA respiratory examinations for the purpose of determining whether service connection for such illness is warranted, and also in compliance with all current protocols for VA examinations for signs or symptoms of chronic multisymptom illness or undiagnosed illness involving the respiratory system. 

At his February 2015 Board hearing the Veteran indicated he had to go to Homestead Hospital Emergency Room and then was admitted for bronchitis after he caught a cold from wife and could not breathe.  He said he had bronchitis for three months.  He indicated he had an upcoming appointment at the pulmonary clinic, but does not currently have a diagnosis.  He said that his symptoms included heavy breathing and that he had a pulse of 240 and low oxygen when admitted.  He indicated he had been issued inhalers by VA and privately many times.  He indicated he was last prescribed inhalers at Homestead Hospital.  He indicated he had recently been provided steroid powder inhalers.

The examiner should list all current respiratory disorders and consider whether the it is at least as likely as not (whether there is a 50 percent or greater probability) (i) that any diagnosed respiratory disorder began during active service or is related to any incident of service, to include s due to exposure to depleted uranium rounds (he has stated that he was an ammunition and explosive specialist and technician where he was constantly around depleted uranium rounds), and (ii) whether the Veteran's respiratory symptoms constitute signs or symptoms of chronic multisymptom illness or undiagnosed illness involving the respiratory system.

The examiner should provide a fully reasoned explanation for his or her opinions, as a matter of medical probability, based on established medical principles and his or her clinical experience and medical expertise.  

7.  The AOJ should schedule the Veteran for a social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The examiner should review the report of a private vocational specialist received by VA in June 2015. 

A written copy of the report should be associated with the claims folder.

The examiner should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  

8.  Thereafter, the AOJ should review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.  If further action is required, the AOJ should undertake it before further adjudication of the claim.
 
9.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the AOJ.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


